 176DECISIONSOF NATIONALLABOR RELATIONS BOARDForestam Realty Corporation d/b/a Riverside ManorHome for Adults i Employer-PetitionerandLocal1115,NursingHome,Hospital,Senior CitizensHotel Union2 and New York Hotel and MotelTrades Council,AFL-CIO3 Case 2-RM-1583March 22, 1971DECISION AND DIRECTION OFELECTIONBY MEMBERSFANNING, BROWN, AND JENKINSUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, hearingswere held before Hearing Officers Jo Ann Ferdinandand Thomas Trunkes, Hearing Officers of theNationalLaborRelations Board. Following thehearings and pursuant to Section 102.67 of theNational Labor Relations Board Rules and Regula-tions and Statements of Procedure, Series 8, asamended, the case was transferred to the Board fordecision.Briefs have been filed by the Employer-Petitioner, hereinafter called the Employer, Local1115, Nursing Home, Hospital, Senior Citizens HotelUnion, hereinafter called Local 1115, and New YorkHotel and Motel Trades Council, AFL-CIO, here-inafter called Trades Council.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Boardhas delegated its power in connection with this case toa three-member panel.The Board has reviewed the Hearing Officers'rulings made at the hearings and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is organized under the businesscorporate laws of the State of New York and licensedand regulated by the New York State Department ofSocialWelfare to operate, as a partnership, a 256-bed"private proprietary home for adults." Its purpose, asset forth by its licensing authority, is to providesheltered protection and supervised environment tothe elderly and infirm who, because of stabilizedchronic disorders or disabilities, are incapable ofliving independently in a boarding home, yet do notrequire the services provided in a nursing home. Inpursuit of this purpose, the Employer offers toresidents who ages average between 70 and 80 years amyraid of personal-care services designed to helpthem with their daily needs; such services, forexample, as assistance in eating, bathing, dressing,and walking. It also provides, through the intermedi-ary of an occupational therapist, a varied program of'The Employer-Petitioner's name appears as amended at the hearing2The name of this party appears as amended atthe hearing.3The name of this party appears as amendedat the hearingsocial activities. It does not provide any medical ornursing care services beyond administering dosages ofmedication prescribed by its residents' personalphysicians.The Employer does not admit or cater to transientguests. Its residents are admitted by the Employerupon approval of their applications for admission,and at least 90 percent of them remain with theEmployer for periods exceeding a month. Theremaining 10 percent stay either "for the duration," orelseare transferred to a nursing home or otherappropriate health-care facility because they are tooill to remain at the Employer. In addition, the vastmajority of its residents apparently are able to affordthe Employer's rates, which are charged on either aweekly or monthly basis, and the costs for suchresidents as may be indigent are borne by a stateagency.Although the Employer has been engaged in itspresent operation since approximately the beginningofMarch or April 1969, its direct and indirectpurchases of goods and supplies from outside theState for the remainder of the year have exceeded$20,000. In addition, the record shows that its grossrevenues during this same period have exceeded$330,000, that at the current rate, if projected over a1-year period, it would exceedaminimum grossvolume of business of $720,000, and that when theEmployer is operating at full capacity, its projectedgross revenueswillexceed $1,000,000 annually.While not disputing that the Employer's involve-ment in interstate commerce sufficiently establishesthe Board's statutory and discretionary jurisdiction,Trades Council argues, in substance and effect, thatalthough the Employer designates itself as a privateproprietary home for adults,it isnothing more than aresidentialhotel,albeit for senior citizens, and,therefore, is the type of operation over which theBoard has declined, and should continue to decline, toassert jurisdiction.Moreover, Trades Council contin-ues, the record does not justify the creation of a newjurisdictional standard for private proprietary homesfor adults. We find no merit in these contentions.The Employer's purpose, unlike that of a hotel, is to"protect and promote the health, safety, comfort, andgeneral welfare" 4 of elderly persons who, because ofstabilized chronic disorders or disabilities, are incapa-ble of living independently in either a boarding homeor a hotel, by providing them with sheltered protec-tion and a supervised environment. It accomplishesthis purpose pursuant to state regulations which donot pertain to hotels by providing, for example,housekeeping employees who, in addition to cleaning4Rules and Regulations PrivateProprietary Homes for Adults,New YorkState Departmentof Social Welfare, November I, 1965189 NLRB No. 27 RIVERSIDE MANOR HOME FOR ADULTSand changing linens, shave, bathe, and dress itsresidents; dietary employees who not only setup andclean the dining room, but also serve, feed, or assistresidents in eating; an occupational therapist chargedwith providing social activities geared to 70 to 80-yearold people; a night aide whose sole function is topatrol the halls at night and make certain that theresidents are safe and their needs attended to; and anadministrator, not a hotel manager, to oversee theentireoperation.Moreover, itsmenu is severelyrestricted, its food is prepared consonant with thegeneral and specific diets required by its residents, thedoors of its residents' rooms have no locks so thatunhindered assistance may be given if needed, and,through the installation of handrails in bathrooms,hallramps, and similar changes, it has been physicallyaltered from the motel, which it was formerly, to apremises geared to the protection and physical needsof the elderly.These factors clearly are not incidental to hoteloperations generally, or residential hotel operationsspecifically,and, in our view, establish that theEmployer is not a residential hotel. They show,instead, that the Employer is a related facility withinthe meaning of the term "nursing home and relatedfacility,"5and that its operation falls within thepruview of the type of facility over which we haveheretofore asserted jurisdiction .6The Employer's direct and indirect purchases ofgoods and supplies affect commerce under the Actand bring its operation within the Board's statutoryjurisdiction. In addition, inasmuch as its gross volumeof business, projected on an annual basis, meets theBoard'sdiscretionary jurisdictionaldollar-volumestandard, we find that it will effectuate the policies ofthe Act to assert jurisdiction herein over the Employ-er's private proprietary home for adults.2.The labor organizations involved claim torepresent certain of the employees of the Employer.3.While the parties agree as to the appropriate-ness of the unit described in the petition, TradesCouncil contends that its collective-bargaining agree-ment with the Employer's predecessor constitutes abar to an election. Although the Employer did notspecifically assume that agreement on purchasing thepremises, Trades Council argues, in substance, thatthe Employer nevertheless has adopted, and thereforeisbound by, that agreement which, it avers, iscurrently valid and operative, and, therefore, noquestion concerning representation exists. We do notagree.The agreement upon which Trades Council predi-5"Nursing homes and related facilities offer a wide rangeof serviceswhich include not only nursing and medical services, but also custosdialand personal care functions." p 37,NursingHomes andRelatedFacilities.Economic Effects StudiesUnitedStatesDepartmentof Labor,177cates its claim is a 4-year agreement effective as ofJune 1, 1966, between Trades Council and the HotelAssociation of New York City, Inc. That agreementpertains to hotel operations and covers employeesindigenous to such operations. The Employer'spredecessor, a motel operator who also employedsimilar types of employees, became a party thereto onJune 24, 1967. The Employer purchased the motelpremises on March 28, 1968, and after securing thenecessary licensing andmaking some necessaryalterations in the premises, began its home for adults'operations in approximately March 1969. During this11or 12-month interval, it continued to operate as amotel, utilizing its predecessor's manager and otheremployees in order to deter the possible vandalism aclosed premises might incur as well as to defrayexpenses during the conversion period. Also duringthisperiod, the manager, on whom the Employerrelied completely and who apparently ran the busi-ness with a free hand, complied with its predecessor'sagreement by deducting and remitting dues to TradesCouncil and by making the contractually called forcontributions to Trades Council's insurance, medical,and pension funds.Meanwhile in January 1969, Local 1115 requested,and the Employer refused, recognition. In thefollowing month, following a strike in which most, ifnot all, of the employees participated, Local 1115 andtheEmployer executed a recognition agreement.Although Local 1115 attempted to begin negotiationsup until July 1, 1969, when the Employer filed thepetition, the Employer delayed negotiations.In February or March 1969, the Employer com-menced its home for adults operation with newlyhired employees, for by this time it appears that all ofits predecessor's employees had left. On July 1, 1969,the Employer filed the petition herein. As of the timeof the hearing, the Employer had a complement of 37employees, 29 of whom are in the stipulated unit, ascontrasted to 6 former employees who were coveredby the agreement prior to the Employer's purchase ofthe premises. There is no evidence that any of itsemployees are members of Trades Council. Inaddition, virtually none of its employees is primarilyengaged in duties normally associated with the hotelbusiness, nor are their functional operations coveredby the prior agreement.Thus, it is clear not only that there has been asubstantial change in the Employer's operation, thecharacter and complement of the bargaining unit, andthe categories of the employees' jobs and duties, 7 but1969, citing in turn,Characteristics of Nursing Homes and Related FacilitiesPHS Publication930 F-5, 19636DrexelHome,Inc182NLRB No 1517See Montgomery Ward & Co, Incorporated,137 NLRB 346, 351 178DECISIONS OF NATIONALLABOR RELATIONS BOARDalso that Local 1115 had a "substantial claim" withinthe purview of theDeluxerule8 and, as contended byLocal 1115, was deterred earlier from filing a petitionto establish its representative status in reliance uponthe Employer's conduct.9 Moreover, since the con-tract raised as a bar does not cover the categories ofemployees either previously represented by TradesCouncil or included in the petition, that contractcannot stand as a bar.10 Accordingly, we find that aquestion affecting commerce exists concerning therepresentation of employees of the Employer withinthe meaning of Section 9(c)(1) and Section 2(6) and(7) of the Act.118Deluxe Metal FurnitureCompany,121 NLRB 995, 998-9999CfGreenpoint SleepProducts, 128 NLRB 548, 549,DeluxeMetalFurnitureCompany, supra10Yellow Cab, Inc,131 NLRB 239.11We findwithout meritTrades Council's furthercontention that theEmployer's execution of a StateWorkmen'sCompensationDisability formwhich contained the statement that it covered"All employees covered bythe collective bargaining agreement between the..Trades Council.and the abovenamed employer"itself constitutes a valid written collective-bargaining agreement between itand the Employer CfAppalachian ShaleProductsCo, 121 NLRB1160, 1163-64Moreover,themere execution ofthat form is insufficientto effectivelyestablish the existance in theargumentraised by Trades Councilduring the hearings to the effect that abar exists because the contract under which the Employer allegedly isboundas a successor was opened under a wage reopener provision inAugust 1968,a contract"consummated" on January12, 1969, and expiringin 1973, and, therefore,constitutes a new agreementwhich bars thepetition.SeeSouthwestern Portland CementCompany126 NLRB 9314.The parties have stipulated,and we find, thatthe following employees of the Employer constitute aunitappropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct:All employees employed by Forestam RealtyCorporation d/b/a Riverdale Manor Home forAdults,located at 6355 Broadway,Bronx, NewYork,excluding professional employees,guards,watchmen and supervisors as defined in the Act.[Direction of Election omitted from publication.]12Moreover,Trades Counciladduced no evidence to support this positionwhich,in any event,would amount to a premature extension of its contractwith the Hotel Association and still would not constitute a barDeluxeMetal FurnitureCompany,supra1001.12 In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties tothe election should have access to a list of voters and theiraddresseswhichmaybe used to communicate with themExcelsiorUnderwear Inc,156 NLRB 1236,NLRBv.Wyman-GordonCo,394 U S759Accordingly,it is hereby directed that an election eligibility list,containing the names and addresses of all the eligible voters, must be filedby the Employerwith the Regional Director for Region 2 within 7 days ofthe date of this Decision and Direction of Election The Regional Directorshallmake the list available to all parties to the election No extension oftime to file this list shall be granted by the Regional Director except inextraordinarycircumstances.Failure to comply with this requirement shallbe grounds for setting aside the election whenever proper objections arefiled